Citation Nr: 1204601	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-37 039	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a back injury.

5.  Entitlement to service connection for residuals of a head injury.

6.  Entitlement to service connection for residuals of a broken nose.

7.  Entitlement to service connection for residuals of a chipped tooth.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On January 17, 2012, prior to promulgating a decision in this appeal, the Board received notification from the Veteran requesting withdrawal of this appeal. 


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 


Here, the Veteran has withdrawn this appeal in a written statement received on January 17, 2012.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


